Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 08, 2016

The Court of Appeals hereby passes the following order:

A17A0698. EDWARD LANEY v. THE STATE.

      Edward Laney, who is currently serving a sentence for aggravated assault,
statutory rape, first-degree cruelty to children, aggravated child molestation, and
terroristic threats, appeals the trial court’s dismissal of his motion for a ruling on his
motion to set aside void judgment. The trial court entered its order on September 21,
2016, and Laney filed his notice of appeal on October 25, 2016. We lack jurisdiction.
      Laney’s appeal is untimely. A notice of appeal must be filed within 30 days
of entry of the trial court order sought to be appealed. OCGA § 5-6-38 (a). The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756)
(1995). Laney’s notice of appeal is untimely, as he filed it 34 days after entry of the
trial court order he seeks to appeal. Accordingly, this appeal is hereby DISMISSED
for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/08/2016
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.